Citation Nr: 1510960	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  14-02 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $14,718.00, to include preliminary consideration of the validity of the debt.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel





INTRODUCTION

The Veteran served on active duty from June 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 decision of the Committee on Waivers and Compromises of the Debt Management Center at the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the appeal must be remanded for further development.

The Veteran began receiving nonservice-connected pension benefits effective August 27, 1996.  He and his spouse separated in February 2007 and reportedly divorced in July 2008.  See the Reports of Contact dated November 2012.  The Veteran continued to be paid an additional pension benefit for his spouse until November 30, 2012, giving rise to an overpayment of $14,718.00.

The United States Court of Appeals for Veterans Claims (Court) has held that, when the validity of the debt is challenged, a threshold determination must be made on that question prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2014); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.  To this end, the Board notes that the Veteran has repeatedly contended that VA made numerous administrative errors, which caused the overpayment.  See the Veteran's statements dated March 2014 and May 2014.  Accordingly, for the sake of completeness, the preliminary matter of the validity of the debt must be addressed.

The February 2013 Statement of the Case (SOC) and March 2014 supplemental statement of the case (SSOC) concerning the waiver of the overpayment did not notify the Veteran of the laws or regulations pertaining to the validity of the debt, or adjudicate the validity of the debt itself.  Since the issue of the validity of the debt has not been formally adjudicated by the AOJ, the Board may not consider it at this time in the first instance.  Therefore, this matter must be remanded for adjudication of the threshold question of whether the debt at issue was properly created, and readjudication of the request for overpayment.

In addition, the Board notes that, although the Veteran has asserted he and his spouse were divorced in July 2008, the claims file does not contain any court order verifying the date of divorce.  To this end, the Board observes that the effective date of a reduction of pension or compensation by reason of marriage, annulment or divorce on or after October 1, 1982, or death of a dependent of a payee, shall be the last day of the month in which such marriage, annulment, divorce or death occurs.  38 U.S.C.A. § 5112(b)(2) (West 2014); 38 C.F.R. § 3.501(d)(2) (2014).  As the date of the Veteran's divorce is pertinent to the validity of the debt, the AOJ should attempt to obtain appropriate documentation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide VA with a copy of his July 2008 divorce decree.  All available documents should be associated with the claims file.

2.  Then, adjudicate the preliminary issue of whether the overpayment of compensation was properly created.  If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error.

3.  If any overpayment is found to be valid and properly created, review the record and consider the request for a waiver of overpayment. 

4.  If the determination is unfavorable with regard to (a) the validity of the debt and/or (b) the request for waiver of overpayment, issue a SSOC to the Veteran and his representative addressing all pertinent laws, regulations, and evidence of record.  A reasonable time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

